       Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 1 of 29




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
 2    David Perlson (CA Bar No. 209502)           Jared Newton
                                                          e      (admitted pro hac vice)
      davidperlson@quinnemanuel.com               jarednewton@quinnemanuel.com
 3
      Jonathan Tse (CA Bar No. 305468)            Sandy Shen (admitted pro hac vice)
 4    jonathantse@quinnemanuel.com                sandyshen@quinnemanuel.com
      50 California Street, 22nd Floor            1300 I Street NW, Suite 900
 5    San Francisco, CA 94111                     Washington, D.C. 20005
      Telephone: (415) 875-6600                   Telephone: (202) 538-8000
 6    Facsimile: (415) 875-6700                   Facsimile: (202) 538-8100
 7
      Catlin Williams (CA Bar No. 336464)
 8    catwilliams@quinnemanuel.com
      555 Twin Dolphin Drive, 5th Floor
 9    Redwood Shores, CA 94065
      Telephone: (650) 801-5000
10    Facsimile: (650) 801-5100
11
     Attorneys for Defendant Google LLC
12
13
14
15
                               UNITED STATES DISTRICT COURT
16
                             NORTHERN DISTRICT OF CALIFORNIA
17
                                       OAKLAND DIVISION
18
19                                                      Case No. 4:09-CV-05718-SBA
        NETLIST, INC.,
20
              Plaintiff,                                DEFENDANT GOOGLE LLC’S MOTION
21                                                      FOR SUMMARY JUDGMENT ON THE
                     v.                                 ISSUE OF ABSOLUTE INTERVENING
22                                                      RIGHTS
        GOOGLE LLC,
23                                                      JUDGE: Hon. Saundra Brown Armstrong
              Defendant.
24                                                      HEARING DATE: October 13, 2021
                                                        TIME: 2:00 PM PT
25
                                                         REDACTED FOR PUBLIC FILING
26
27
28

                                                                         CASE NO. 4:09-CV-05718-SBA
                                 GOOGLE’S M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
       Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 2 of 29




 1                               NOTICE OF MOTION AND MOTION
 2          TO ALL PARTIES AND THEIR COUNSEL OF RECORD: PLEASE TAKE NOTICE
 3 that on October 13, 2021, before the Honorable Saundra Brown Armstrong, Defendant Google
 4 LLC (“Google”) shall and hereby does move for an order granting summary judgment of absolute
 5 intervening rights for accused products that Google used and/or purchased prior to February 8,
 6 2021.
 7          Google’s Motion is based on this Notice of Motion and Motion; the accompanying
 8 Memorandum of Points and Authorities; the supporting declarations of Sandy Shen, Collin
 9 Burdsall, and Michael Branch; exhibits accompanying those declarations; all matters of which the
10 Court may take judicial notice; other pleadings on file in this action; and other written or oral
11 argument that Google may present to the Court.
12                                        RELIEF REQUESTED
13          Google respectfully seeks summary judgment of absolute intervening rights for accused
14 products that Google used and/or purchased prior to February 8, 2021 .
15                                          CERTIFICATION
16          Pursuant to Paragraph 4 of the Court’s Standing Order, counsel for Google certifies that it
17 met and conferred with counsel for Netlist in a good-faith effort to resolve the issues raised in this
18 motion, but the parties were not able to reach a resolution.
19
20
21
22
23
24
25
26
27
28

                                                      -i-                   CASE NO. 4:09-CV-05718-SBA
                                    GOOGLE’S M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 3 of 29
         Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 4 of 29




 1                                                   TABLE OF AUTHORITIES
 2
                                                                     CASES
 3
      BIC Leisure Prods., Inc. v. Windsurfing Int’l, Inc.,
 4           1 F.3d 1214 (Fed. Cir. 1993).............................................................18, 20, 21, 22, 23, 24
 5 Honeywell Int’l, Inc. v. Hamilton Sundstrand Corp.
        370 F.3d 1131 (Fed. Cir. 2004) ................................................................................15, 16
 6
   Honeywell Int’l, Inc. v. Hamilton Sundstrand Corp.,
 7      523 F.3d 1304 (Fed. Cir. 2008)..................................................................................... 15
 8 Laitram Corp. v. NEC Corp.,
          163 F.3d 1342 (Fed. Cir. 1998) ............................................... 6, 7, 8, 9, 10, 11, 12, 15, 17
 9
   Marine Polymer Techs., Inc. v. HemCon, Inc.,
10        672 F. 3d 1350 (Fed. Cir. 2012) .............................................. 5, 6, 7, 8, 14, 17, 18, 23, 24
11 Phillips v. AWH Corp.,
           415 F.3d 1303 (Fed. Cir. 2005)..................................................................................... 13
12
   Samsung Elecs. Amer. v. Prisua Eng’g,
13         948 F.3d 1342 (Fed. Cir. 2020) ....................................................................................... 6
14 Sontag Chain Stores Co. v. Nat’l Nut Co.,
          310 U.S. 281 (1940) ....................................................................................................... 6
15
   Tech. Props. Ltd. LLC v. Huawei Techs Co., Ltd.,
16        849 F.3d 1349 (Fed. Cir. 2017) ..................................................................................... 13
17 Vasudevan Software, Inc. v. MicroStrategy, Inc.,
         782 F.3d 671 (Fed. Cir. 2015) ....................................................................................... 13
18
   Wahpeton Canvas Co., Inc. v. Frontier, Inc.,
19       870 F. 2d 1546 (Fed. Cir. 1989) ................................................................. 7, 9, 11, 12, 14
20 Warner-Jenkinson Co. v. Hilton Davis Chem. Co.,
         520 U.S. 17 (1997) ....................................................................................................... 15
21
22
                                                                  STATUTES
23
      35 U.S.C. § 252 ........................................................................................................ 6, 18, 22, 24
24
      35 U.S.C. § 316(b)............................................................................... 6, 7, 18, 20, 22, 23, 24, 25
25
      Patent Act of 1952 ..................................................................................................................... 5
26
27
28

                                                                    iii                  CASE NO. 4:09-CV-05718-SBA
                                                 GOOGLE’S M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
         Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 5 of 29




 1                         MEMORANDUM OF POINTS AND AUTHORITIES
 2 I.         INTRODUCTION
 3            This case recently restarted after a ten-year stay during which the sole asserted patent —
 4 U.S. Patent No. 7,619,912—was subject to inter partes re-examination before the United States
 5 Patent & Trademark Office. During the re-examination proceeding, Plaintiff Netlist was forced to
 6 cancel or amend each of the originally asserted claims in order to overcome the prior art. Netlist
 7 also added dozens of new claims that either depend from the amended claims or recite similar
 8 limitations. As a consequence of those amendments and additions, the asserted claims of the ’912
 9 Patent are subject to the defense of absolute intervening rights, a doctrine that shields a defendant
10 like Google from liability for products purchased or used prior to issuance of the re-examination
11 certificate.1
12            The defense of absolute intervening rights in this case is straightforward and turns on three
13 principal questions: first, whether the asserted claims were amended or newly added during re-
14 examination; second, whether the claims had their scope substantively changed due to
15 amendments or arguments that Netlist made to avoid the prior art; and third, whether Google’s
16 accused products were purchased or used prior to issuance of the re-examination certificate. Each
17 question is answered in the affirmative here. First, the asserted claims were all amended or
18 added—as plainly identified on the re-examination certificate. Second, the scope of the asserted
19 claims was substantively changed through narrowing amendments and arguments that Netlist
20 made to avoid the prior art. Third, Google has come forward with evidence showing its purchase
21 and use of the accused products prior to issuance of the re-examination certificate, which cannot
22 genuinely be disputed.
23            Accordingly, Google respectfully requests that the Court enter summary judgment in its
24 favor on the defense of absolute intervening rights.
25
26
27   1The instant motion is limited to the issue of absolute intervening rights. Google will address
   the related defense of equitable intervening rights, to the extent necessary, later in the case after
28 discovery into that defense has been completed.

                                                          1                    CASE NO. 4:09-CV-05718-SBA
         GOOGLE’S M EMORANDUM IN SUPPORT OF ITS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
         Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 6 of 29




 1 II.        FACTUAL BACKGROUND
 2            A.      Netlist’s Original Infringement Allegations
 3            On December 4, 2009, Netlist filed a complaint for alleged infringement of U.S. Patent No.
 4 7,619,912, titled Memory Module Decoder. See Dkt. 1. After four months of discovery into
 5 Google’s products, Netlist served its Patent Local Rule 3-1 and 3-2 Disclosure of Asserted Claims
 6 and Infringement Contentions on April 8, 2010. See Ex. 1.2 That disclosure asserted claims 1, 3,
 7 4, 6-11, 15, 18-22, 24, 25, 27-29, 31-34, 36-39, 41-45, and 50 of the ’912 Patent against certain
 8 computer memory modules known as 4-Rank DDR2 FBDIMMs. Id. at 1.3 Asserted claims 1, 15,
 9 28, and 39 were written in independent form and described a memory module comprising various
10 components. See Ex. 2. Original independent claim 1 is reproduced below as an example:
11            1. A memory module connectable to a computer system, the memory module
              comprising:
12
              a printed circuit board;
13
              a plurality of double-data-rate (DDR) memory devices mounted to the printed
14            circuit board, the plurality of DDR memory devices having a first number of DDR
              memory devices arranged in a first number of ranks;
15
              a circuit mounted to the printed circuit board, the circuit comprising a logic
16            element and a register, the logic element receiving a set of input control signals
              from the computer system, the set of input control signals comprising at least one
17            row/column address signal, bank address signals, and at least one chip -select
              signal, the set of input control signals corresponding to a second number of DDR
18            memory devices arranged in a second number of ranks, the second number of
              DDR memory devices smaller than the first number of DDR memory devices and
19            the second number of ranks less than the first number of ranks, the circuit
              generating a set of output control signals in response to the set of input control
20            signals, the set of output control signals corresponding to the first number of DDR
              memory devices arranged in the first number of ranks,
21
              wherein the circuit further responds to a first command signal and the set of input
22            control signals from the computer system by generating and transmitting a second
23
     Numbered exhibits are attached to the attorney declaration of Sandy Shen (“Shen Decl.”).
     2

24 Lettered exhibits are attached to the fact witness declarations of Collin Burdsall (“Burdsall Decl.”)
   and Michael Branch (“Branch Decl.”). Except as otherwise noted, page cites refer to the native
25 page numbers in an exhibit.
26
     3The term “rank” refers to a block of memory chips. The term “DDR2” refers to the second
   generation of Double Data Rate technology, which describes the manner in which memory
27 modules transmit data relative to a clock signal. The term “FBDIMM” refers to Fully Buffered
   Dual Inline Memory Modules, which is the class of memory modules Netlist accused of
28 infringement.

                                                          2                    CASE NO. 4:09-CV-05718-SBA
         GOOGLE’S M EMORANDUM IN SUPPORT OF ITS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
       Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 7 of 29




 1           command signal and the set of output control signals to the plurality of memory
             devices, the first command signal and the set of input control signals
 2           corresponding to the second number of ranks and the second command signal and
             the set of output control signals corresponding to the first number of ranks; and
 3
             a phase-lock loop device mounted to the printed circuit board, the phase-lock loop
 4           device operatively coupled to the plurality of DDR memory devices, the logic
             element, and the register.
 5
     Id. at claim 1.
 6
 7           B.        Google’s Request for Inter Partes Re-examination
 8           On October 21, 2010, Google filed a request for inter partes re-examination of the ’912
 9 Patent, challenging each of the thirty-four claims that Netlist had asserted. See Ex. 3. In view of
10 Google’s challenge, the parties stipulated to a stay of this case on December 27, 2010, agreeing
11 that “the requested stay would further interests of judicial economy and conservation of the
12 parties’ and the Court’s resources.” Dkt. 66. The Court adopted the stipulation and ordered the
13 case stayed on January 26, 2011. Dkt. 68.
14           The U.S. Patent and Trademark Office (“PTO”) formally granted Google’s request and
15 ordered inter partes re-examination of the asserted claims on January 18, 2011. See Dkt. 102 at 3.
16 The re-examination proceedings and resulting appeals lasted more than ten years, during which
17 time Netlist was forced to cancel or amend each of the thirty-four claims it had asserted against
18 Google. See Dkt. 115 at 2-3. Netlist also added forty new claims to the ’912 Patent. See id. The
19 PTO issued a re-examination certificate on February 8, 2021, reflecting the claims that had been
20 canceled, amended, and added, as shown in the excerpt below:
21
22
23
24
25
26
27
28 Ex. 4 at 2.

                                                        3                    CASE NO. 4:09-CV-05718-SBA
       GOOGLE’S M EMORANDUM IN SUPPORT OF ITS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
       Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 8 of 29




 1          As explained in the re-examination certificate, material that was added to the claims via an
 2 amendment is shown in italics. Id. For example, the certificate shows that claim 1 was narrowed
 3 via amendment to include the following additional limitations that did not appear in the original
 4 version of the claim:
 5          wherein, in response to signals received from the computer system, the phase -lock
            loop (PLL) device transmits a PLL clock signal to the plurality of DDR memory
 6          devices, the logic element, and the register,
 7          wherein, the register (i) receives, from the computer system, and (ii) buffers, in
            response to the PLL clock signal, a plurality of row-column address signals and
 8          the bank address signals, and (iii) transmits the buffered plurality of row-column
            address signals and the buffered bank address signals to the plurality of DDR
 9          memory devices, wherein the at least one row/column address signal received by
            the logic element comprises at least one row address signal received by the logic
10          element, and wherein the plurality of row-column address signals received by the
            register are separate from the at least one row address signal received by the
11          logic element, and
12          wherein the logic element generates gated column access strobe (CAS) signals or
            chip-select signals of the output control signals in response at least in part to (i)
13          the at least one row address signal, (ii) the bank address signals, and (iii) the at
            least one chip-select signal of the set of input control signals and (iv) the PLL
14          clock signal.
15 Id.
16          The certificate likewise uses italics to reflect amendments that Netlist made to claims 15,
17 16, 28, 39, and 43. Id. at 2-4. It also uses italics to identify new claims 52-91 that Netlist added
18 during re-examination. Id. at 4-8.
19          C.      Lifting of the Stay and Netlist’s Amended Infringement Contentions
20          On February 16, 2021, the parties notified the Court that the re-examination proceedings
21 had concluded. See Dkt. 110. On March 11th, the Court held a Case Management Conference
22 and entered a scheduling order setting dates for the parties to submit early briefing on the issue of
23 intervening rights. See Dkt. 117. Netlist served amended contentions between May 19th and June
24 18th, asserting sixty-four claims against five categories of accused products. Ex. 5. Specifically,
25 Netlist asserted claims 1, 3, 4, 6, 8, 10, 11, 15, 16, 18, 19, 20, 22, 24, 27- 29, 31, 32, 34, 36-41, 43,
26
27
28

                                                        4                    CASE NO. 4:09-CV-05718-SBA
       GOOGLE’S M EMORANDUM IN SUPPORT OF ITS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 9 of 29
         Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 10 of 29




 1 (quoting Sontag Chain Stores Co. v. Nat’l Nut Co., 310 U.S. 281, 293-95 (1940)). “With respect
 2 to reissued patents, the concept of intervening rights was codified by the Patent Act of 1952, and
 3 the statute provides for two types of intervening rights: (1) intervening rights that abrogate liability
 4 for infringing claims added to or modified from the original patent if the accused products were
 5 made or used before the reissue, often referred to as absolute intervening rights; and (2)
 6 intervening rights that apply as a matter of judicial discretion to mitigate liability for infringing
 7 such claims even as to products made or used after the reissue if the accused infringer made
 8 substantial preparations for the infringing activities prior to reissue, often referred to as equitable
 9 intervening rights.” Id. at 1361-62.
10            Although intervening rights originated in the context of reissue proceedings, it was later
11 extended to re-examination. Id. at 1362. The statute governing inter partes re-examination
12 provides as follows:
13            Any proposed amended or new claim determined to be patentable and
              incorporated into a patent following an inter partes reexamination proceeding
14            shall have the same effect as that specified in section 252 of this title for reissued
              patents on the right of any person who made, purchased, or used within the United
15            States, or imported into the United States, anything patented by such proposed
              amended or new claim, or who made substantial preparation therefor, prior to
16            issuance of a certificate under the provisions of subsection (a) of this section.
17 35 U.S.C. § 316(b).5
18            “Thus, after a patent emerges from reexamination, the statute makes available absolute and
19 equitable intervening rights to the same extent provided in the reissue statute, but only with
20 respect to ‘amended or new’ claims in the reexamined patent.” Marine Polymer, 672 F.3d at 1362.
21 After the threshold determination has been made as to whether the claims are “amended or new,”
22 the court must then analyze whether the scope of the claims was substantively changed during re-
23 examination. See Laitram Corp. v. NEC Corp., 163 F.3d 1342, 1346 (Fed. Cir. 1998) (“[I]n
24 determining whether substantive changes have been made, we must discern whether the scope of
25
     5References to § 316(b) refer to the version of the statute in existence prior to the America
26
   Invents Act (“AIA”), which went into effect in September 2012. The AIA replaced inter partes
27 re-examination proceedings with inter partes review. See Samsung Elecs. Amer. v. Prisua Eng’g,
   948 F.3d 1342, 1345 (Fed. Cir. 2020). However, proceedings that were in progress at the time—
28 including the proceedings against the ’912 Patent—continued until they were completed.

                                                          6                    CASE NO. 4:09-CV-05718-SBA
         GOOGLE’S M EMORANDUM IN SUPPORT OF ITS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
      Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 11 of 29




 1 the claims are identical, not merely whether different words are used.”). A substantive change in
 2 claim scope occurs when the applicant narrows the claims through amendment. Id. at 1348. It
 3 also occurs through arguments that the patent owner makes to distinguish the claims from th e prior
 4 art. See Marine Polymer, 672 F.3d at 1365.
 5 IV.      ARGUMENT
 6          A.      The Asserted Claims Are Subject to Absolute Intervening Rights
 7                  1.     The Asserted Claims Are “Amended or New”
 8          The “threshold” question for intervening rights is whether the claims are “amended or
 9 new” as a result of inter partes re-examination. Marine Polymer, 672 F.3d at 1363; see also 35
10 U.S.C. § 316(b). That requirement is met here for each of the asserted claims.
11          Netlist has asserted claims 1, 3, 4, 6, 8, 10, 11, 15, 16, 18, 19, 20, 22, 24, 27-29, 31, 32, 34,
12 36-41, 43, 45-47, 50, 52-60, 62-65, 69, 70-75, 77, and 80-91 of the ’912 Patent. Ex. 5 at 1. The
13 claims can be divided into three groups. First, as reflected in the re-examination certificate,
14 asserted claims 1, 15, 16, 28, 39, and 43 were “determined to be patentable as amended.” Ex. 4 at
15 2. Thus, those claims were “amended” for purposes of § 316(b). Second, asserted claims 3, 4, 6,
16 8, 10, 11, 18-20, 22, 24, 27, 29, 31, 32, 34, 36, 37, 38, 40, 41, 45-47, and 50 depend from a claim
17 that was amended during re-examination. Ex. 4 at 2. Because “a dependent claim includes all the
18 limitations of the claim from which it depends,” Wahpeton Canvas Co., Inc. v. Frontier, Inc., 870
19 F. 2d 1546, 1553 (Fed. Cir. 1989), the asserted dependent claims were also “amended” for
20 purposes of § 316(b). Third, asserted claims 52-60, 62-65, 69, 70-75, 77, and 80-91 were “added”
21 to the ’912 Patent during re-examination. Ex. 4 at 2. Thus, those claims are “new” for purposes
22 of § 316(b). Accordingly, the threshold requirement is satisfied for each asserted claim.
23                  2.     Netlist Substantively Changed The Scope Of The Asserted Claims
24          After the threshold requirement is satisfied, the intervening rights analysis turns to the
25 question of whether the scope of the claims was “substantively changed” during re-examination.
26 See Marine Polymer, 672 F.3d at 1363; Laitram Corp., 163 F.3d at 1346. That requirement is
27 satisfied here. With respect to the asserted claims that were amended during re-examination—and
28 claims that depend therefrom—Netlist substantively narrowed the scope of the claims through

                                                       7                    CASE NO. 4:09-CV-05718-SBA
      GOOGLE’S M EMORANDUM IN SUPPORT OF ITS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
      Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 12 of 29




 1 detailed amendments and arguments designed to avoid the prior art. Laitram Corp., 163 F.3d at
 2 1346; Marine Polymer, 672 F.3d at 1365. With respect to the asserted claims that were new
 3 during re-examination, Netlist drafted those claims to have the same narrow scope as the amended
 4 claims; thus, they are not substantially identical to the claims of the original patent. See Laitram
 5 Corp., 163 F.3d at 1346. The following sections explain the various ways in which Netlist
 6 substantively changed the scope of the claims during re-examination.
 7                         (a)     Netlist Narrowed the “Phase-Lock Loop Device” Limitation
 8          The original claims of the ’912 Patent described a memory module comprising “a phase-
 9 lock loop device,” which is an electronic component used to generate an oscillating signal. See,
10 e.g., Ex. 2 at claims 1, 5, 28, and 39. The “phase-lock loop device” appeared in each of the
11 original independent claims directly, and therefore each of the dependent claims by dependency.
12 Id. The original claims imposed two requirements on the “phase-lock loop device”: that it was
13 mounted to a printed circuit board; and operatively coupled to a plurality of DDR memory
14 devices, a logic element, and a register. Id. These requirements are reflected in the following
15 excerpt of original claim 1:
16          a phase-lock loop device mounted to the printed circuit board, the phase-lock loop
            device operatively coupled to the plurality of DDR memory devices, the logic
17          element, and the register
18 Id. at claim 1.
19          During re-examination, the PTO Patent Trial & Appeal Board (“PTAB”) determined that
20 claims 1, 15, 28, and 39 were invalid based on a combination of prior art references called Amidi
21 and Dell-2. See Ex. 7 at 80-85, 102. As part of that determination, the PTAB found that Amidi
22 and Dell-2 disclosed the “phase-lock loop device” limitation recited in the original claims. Id. In
23 response to the PTAB’s invalidity ruling, Netlist asked the PTO to reopen the proceedings, and
24 then amended the “phase-lock loop device” limitation to distinguish the claims from Amidi and
25 Dell-2. Ex. 8 at 1, 48. The amendment imposed an additional requirement on the “phase-lock
26 loop device,” as reflected in Netlist’s statements to PTO:
27
28

                                                       8                    CASE NO. 4:09-CV-05718-SBA
      GOOGLE’S M EMORANDUM IN SUPPORT OF ITS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
      Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 13 of 29




 1
 2
 3
 4
 5
 6
 7
 8
 9 Id. at 48.
10          The amended claim language is also shown in italics in the re-examination certificate for

11 the ’912 Patent. See Ex. 4 at claim 1. The amendment substantively changed the scope of claims
12 1, 15, 28, and 39 because, prior to the amendment, the “phase-lock loop device” was not required
13 to perform any specific function. See Ex. 2 at claim 1. But, because the PTAB had found the
14 original limitation present in the prior art, Netlist was forced to narrow the scope of the claims by
15 requiring the “phase-lock loop device” to perform the specific function of transmitting a clock
16 signal to the plurality of DDR memory devices, the logic element, and the register. See Ex. 4 at
17 claim 1. Indeed, Netlist characterized the amendment as a “principle” basis for distinguishing the
18 amended claims from the prior art. See Ex. 8 at 47-48.
19          Accordingly, Netlist substantively changed the scope of claims 1, 15 , 28, and 39 when it

20 amended the “phase-lock loop device” limitation. See Laitram Corp., 163 F.3d at 1348 (finding
21 that the scope of the claims was substantively changed during re-examination because “the
22 original claims appear to cover a printer or method of printing which generates any quality of
23 alphanumeric characters, while the amended claims seem to cover only a printing apparatus or
24 method of printing which generates ‘type quality’ alphanumeric characters”) (emphases in
25 original). Asserted dependent claims 3, 4, 6, 8, 10, 11, 18-20, 22, 24, 27, 29, 31, 32, 34, 36-38, 40,
26 41, 43, 45-47, 50, 52-60, 62-65, and 69-75 depend from one of independent claims 1, 15, 28, and
27 39, and therefore include the same substantive change in claim scope by virtue of dependency.
28 See Ex. 4; Wahpeton, 870 F. 2d 1546, 1553. And claims 77 and 80-91 recite substantially the

                                                       9                    CASE NO. 4:09-CV-05718-SBA
      GOOGLE’S M EMORANDUM IN SUPPORT OF ITS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
      Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 14 of 29




 1 same limitation and therefore include the same substantive change in claim scope as compared to
 2 any original claims of the ’912 Patent. See Ex. 4. Thus, each of the foregoing claims is subject to
 3 intervening rights. See Laitram Corp., 163 F.3d at 1346.
 4                         (b)     Netlist Narrowed the “Register” Limitation
 5          The original claims of the ’912 Patent also required a circuit comprising a “register.” See
 6 Ex. 2 at claims 1, 15, 28, and 39. After the PTAB invalidated those claims based on Amidi and
 7 Dell-2, Netlist amended the “register” limitation to impose additional requirements of receiving,
 8 buffering, and transmitting specific signals. See Ex. 8 at 47-48. The amended claim language is
 9 reflected in statements Netlist submitted to the PTO when it asked to reopen prosecution:
10
11
12
13
14
15
16
17
18
19
20
21 Id. at 48.
22          The amended claim language is also shown in italics in the re-examination certificate for

23 the ’912 Patent. See Ex. 4 at claim 1. The amendment substantively changed the scope of claims
24 1, 15, 28, and 39 because, prior to the amendment, the “register” was not required to perform any
25 specific function. See Ex. 2 at claim 1. The amendment narrowed the scope of the claims by
26 requiring the “register” to perform the functions of receiving, buffering, and transmitting specific
27 types of signals, which Netlist identified as another “principle” basis for distinguishing the
28 amended claims from the prior art. See Ex. 4 at claim 1; Ex. 8 at 47-48.

                                                      10                    CASE NO. 4:09-CV-05718-SBA
      GOOGLE’S M EMORANDUM IN SUPPORT OF ITS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
      Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 15 of 29




 1          Accordingly, Netlist also substantively changed the scope of claims 1, 15, 28, and 39 when
 2 it amended the “register” limitation. See Laitram Corp., 163 F.3d at 1348. Asserted dependent
 3 claims 3, 4, 6, 8, 10, 11, 18-20, 22, 24, 27, 29, 31, 32, 34, 36-38, 40, 41, 43, 45-47, 50, 52-60, 62-
 4 65, and 69-75 depend from one of independent claims 1, 15, 28, and 39, and therefore include the
 5 same substantive change in claim scope by virtue of dependency. See Ex. 4; Wahpeton, 870 F. 2d
 6 1546, 1553. And claims 77 and 80-91 recite substantially the same limitation and therefore
 7 include the same substantive change in claim scope as compared to any original claims of the ’912
 8 Patent. See Ex. 4. For this additional reason, each of the foregoing claims is subject to
 9 intervening rights. See Laitram, 163 F.3d at 1346.
10                         (c)     Netlist Narrowed the “Logic Element” Limitation
11          The original claims ’912 Patent also required a “logic element.” See Ex. 2 at claims 1, 15,
12 28, and 39. After the PTAB invalidated those claims, Netlist amended the “logic element”
13 limitation to impose the additional requirement of generating certain signals in response to a
14 specific set of other signals. See Ex. 8 at 47, 49. The amended claim language is reflected in
15 statements Netlist submitted to the PTO when it asked to reopen prosecution:
16
17
18
19
20
21
22
23
24
25
26
27 Ex. 8 at 49.
28

                                                      11                    CASE NO. 4:09-CV-05718-SBA
      GOOGLE’S M EMORANDUM IN SUPPORT OF ITS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
      Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 16 of 29




 1          The amended claim language is also shown in italics in the re-examination certificate for
 2 the ’912 Patent. See Ex. 4 at claim 1. The amendment substantively changed the scope of claims
 3 1, 15, 28, and 39 because, prior to the amendment, the “logic element” was not required to output
 4 and specific types of signals in response to any other specific types of signals. See Ex. 2 at claim
 5 1. The amendment narrowed the scope of the claims by requiring the “logic element” to perform
 6 the function of generating “gated column access strobe (CAS) signals” or “chip-select signals” in
 7 response to “(i) the at least one row address signal, (ii) the bank address signals, and (iii) the at
 8 least one chip-select signal of the plurality of input signals and (iv) the PLL clock signal.” See Ex.
 9 4 at claim 1. Again, Netlist characterized the amendment a “principle” basis for distinguishing the
10 amended claims from the prior art. See Ex. 8 at 47, 49. Netlist also argued on appeal to the
11 Federal Circuit that the amendment “distinguished its amended claims over prior art that failed to
12 disclose or suggest a logic element responding to all four enumerated signals.” See Ex. 11 at 11-
13 12.
14          Accordingly, Netlist substantively changed the scope of claims 1, 15, 28, and 39 when it
15 amended the “logic element” limitation. Laitram Corp., 163 F.3d at 1348. Asserted dependent
16 claims 3, 4, 6, 8, 10, 11, 18-20, 22, 24, 27, 29, 31, 32, 34, 36-38, 40, 41, 43, 45-47, 50, 52-60, 62-
17 65, and 69-75 depend from one of independent claims 1, 15, 28, and 39, and therefore include the
18 same substantive change in claim scope by virtue of dependency. See Ex. 4; Wahpeton, 870 F. 2d
19 1546, 1553. And claims 77 and 80-91 recite substantially the same limitation and therefore
20 include the same substantive change in claim scope as compared to any original claims of the ’912
21 Patent. See Ex. 4. For this additional reason, the foregoing claims are subject to intervening
22 rights. See Laitram Corp., 163 F.3d at 1346.
23                          (d)     Netlist Narrowed the “Operatively Coupled” Limitation
24          The original version of claims 1, 15, 28, and 39 of the ’912 Patent required that the “phase-
25 lock loop device” discussed above was “operatively coupled” to a plurality of DDR memory
26
27
28

                                                      12                    CASE NO. 4:09-CV-05718-SBA
      GOOGLE’S M EMORANDUM IN SUPPORT OF ITS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
         Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 17 of 29




 1 devices, the logic element, and the register. See Ex. 2 at claims 1, 15, 28, and 39.6 The
 2 specification and prosecution history of the ’912 Patent did not define or otherwise limit the term
 3 “operatively coupled.” See, e.g., id. at 5:27-45. Thus, the term carried its plain and ordinary
 4 meaning with respect to the original claims. See Phillips v. AWH Corp., 415 F.3d 1303, 1312
 5 (Fed. Cir. 2005) (en banc).
 6            During re-examination, however, Netlist introduced a new definition that narrowed the
 7 scope of the term in order to avoid the prior art. See Ex. 9 at 41-42. The Examiner had rejected
 8 the pending claims in view of the Amidi prior art reference discussed above. See id. at 36. In
 9 response to the Examiner’s rejection, Netlist argued that the phase-lock loop device disclosed in
10 Amidi was not operatively coupled to its logic element. Id. at 41. Critical to this argument was a
11 new, narrower definition of the term “operatively coupled” that Netlist relied upon to distinguish
12 the Amidi reference. Id. Specifically, Netlist set forth a definition of “operatively coupled” that
13 means “the operations of the logic element 40 are clocked either directly or indirectly (e.g.,
14 through a clock buffer) by the output of the PLL 50” and that “the output of the PLL 50 controls
15 the operation of the logic element 40.” Id. Netlist then argued that the Amidi reference did not
16 disclose a phase-lock loop device “operatively coupled” to a logic element because its logic
17 element did not receive clock signals directly or indirectly from its phase-lock loop device. Id. at
18 41-42.
19            Through those arguments, Netlist narrowed the scope of the claims in two respects. First,
20 Netlist set forth a definition of “operatively coupled” that is narrower than its plain and ordinary
21 meaning. See Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 679 (Fed. Cir. 2015)
22 (affirming district court’s narrowing construction of the term “disparate databases” in light of
23 “definitional” statements in the prosecution history). Second, Netlist disclaimed any type of
24 “operative coupling” that does not involve the output of a phase-lock loop device directly or
25 indirectly clocking the operations of the logic element. See Tech. Props. Ltd. LLC v. Huawei
26
27   Original claim 39 used the term “operationally coupled.” See Ex. 2 at claim 39. However,
     6

   Netlist treated that phrase as synonymous with “operatively coupled” in submitting arguments to
28 avoid the prior art during re-examination. See Ex. 9 at 41.

                                                         13                    CASE NO. 4:09-CV-05718-SBA
         GOOGLE’S M EMORANDUM IN SUPPORT OF ITS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
      Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 18 of 29




 1 Techs Co., Ltd., 849 F.3d 1349, 1357 (Fed. Cir. 2017) (“An applicant’s statements to the PTO
 2 characterizing its invention may give rise to prosecution disclaimer.”).
 3          In Huawei, the Federal Circuit affirmed the district court’s determination that the patentee
 4 had narrowed the scope of the term “entire oscillator” through arguments made to distinguish the
 5 prior art during prosecution. Id. at 1358-60. In particular, the patentee argued that the prior art
 6 relied on an “external crystal” to “fix” the frequency of an oscillator and therefore did not disclose
 7 an “entire oscillator” as claimed. Id. at 1356. In view of these arguments, the district court
 8 found—and the Federal Circuit affirmed—that the patentee had narrowed the scope of the claims
 9 to require an oscillator “whose frequency is not fixed by any external crystal.” Id. Thus, the
10 claims as originally drafted covered any type of entire oscillator, whereas the claims following the
11 applicant’s arguments excluded any oscillators that used an external crystal to fix the frequency.
12 Id.
13          The same rationale applies in this case. The original claims of the ’912 Patent covered any
14 type of “operative coupling” between the phase-lock loop device and logic element. See Ex. 2 at
15 claim 1, 5:27-50. Following Netlist’s arguments during re-examination, however, the claims were
16 limited to only those operative couplings in which “the operations of the logic element 40 are
17 clocked either directly or indirectly (e.g., through a clock buffer) by the output of the PLL 50.”
18 See Ex. 9 at 41-42. Accordingly, Netlist substantively changed the scope of independent claims 1,
19 15, 28, and 39 when it argued for a narrow definition of the term “operatively coupled.” See
20 Marine Polymer, 672 F.3d at 1365 (explaining that “patent applicants’ actions and arguments
21 during prosecution, including prosecution in a reexamination proceeding, can affect the proper
22 interpretation and effective scope of their claims”) (emphasis added).
23          Asserted dependent claims 3, 4, 6, 8, 10, 11, 18-20, 22, 24, 27, 29, 31, 32, 34, 36-38, 40,
24 41, 43, 45-47, 50, 52-60, 62-65, and 69-75 depend from one of independent claims 1, 15, 28, and
25 39, and therefore include the same substantive change in claim scope by virtue of dependency.
26 See Ex. 4; Wahpeton, 870 F. 2d 1546, 1553. Claims 77 and 80-91 recite substantially the same
27 limitation and therefore include the same substantive change in claim scope as compared to any
28 original claims of the ’912 Patent. See Ex. 4. Likewise, asserted claim 16 was amended during re-

                                                      14                    CASE NO. 4:09-CV-05718-SBA
      GOOGLE’S M EMORANDUM IN SUPPORT OF ITS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
      Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 19 of 29




 1 examination to incorporate the limitations of original claim 15—including the phrase “operatively
 2 coupled”—and therefore claim 16 includes the same substantive change in claim scope. Id. Thus,
 3 each of the foregoing claims is subject to intervening rights. See Laitram Corp., 163 F.3d at 1346.
 4
                           (e)    Netlist Narrowed Claim 16 by Amending It to Include the
 5                                Limitations of Original Claim 15

 6          In the original version of the ’912 Patent, claim 16 was written as a dependent claim that

 7 depended from independent claim 15. See Ex. 2 at claim 16. Claim 16 recited, “The memory
 8 module of claim 15, wherein the command signal is transmitted to only one DDR memory device
 9 at a time.” Id. During the re-examination proceedings, the Patent Office Examiner rejected claim
10 15 based on various combinations of prior art references. See Ex. 10 at 49. In response to the
11 Examiner’s rejections, Netlist submitted the amendments to claim 15 as discussed above. See,
12 e.g., Ex. 8 at 47-49. Separately, Netlist decided to amend certain dependent claims—including
13 claim 16—to incorporate the original language of claim 15. See Ex. 10 at 48. As a result of the
14 amendment, claim 16 was rewritten in independent form and identified as such in the re-
15 examination certificate for the ’912 Patent. See Ex. 4 (“Claims … 16 … are determined to be
16 patentable as amended”).
17          When Netlist made that amendment, it substantively changed the scope of claim 16 by

18 surrendering subject matter that the claim might have otherwise covered under the doctrine of
19 equivalents. See Honeywell Int’l, Inc. v. Hamilton Sundstrand Corp., 370 F.3d 1131, 1139-43
20 (Fed. Cir. 2004) (“Honeywell I”). Infringement of a patent claim can occur in one of two ways:
21 literally or under the doctrine of equivalents. See id. The doctrine of equivalents allows a claim to
22 read on a product even if each and every element of the claim is not literally present, provided that
23 any differences between the claim and the product are insubstantial. See Warner-Jenkinson Co. v.
24 Hilton Davis Chem. Co., 520 U.S. 17, 21 (1997). Prosecution history estoppel serves as a check
25 on the doctrine of equivalents and prevents a patent owner from using the doctrine to recapture
26 subject matter he or she surrendered to acquire the patent. See Honeywell Int’l, Inc. v. Hamilton
27 Sundstrand Corp., 523 F.3d 1304, 1312 (Fed. Cir. 2008) (“Honeywell II”). Estoppel arises when,
28 for example, the patentee amends the claims to introduce a limitation. Id.; See also Honeywell I,

                                                      15                    CASE NO. 4:09-CV-05718-SBA
      GOOGLE’S M EMORANDUM IN SUPPORT OF ITS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
      Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 20 of 29




 1 370 F.3d at 1139 (“That the addition of a claim limitation constitutes a narrowing amendment is
 2 manifest in the language of both Warner-Jenkinson and Festo. In both of these decisions, the
 3 Supreme Court indicated that amending to introduce a new element, or add a new limitation, may
 4 give rise to a presumption of surrender. This language is not dictum.”) (internal citations and
 5 formatting omitted).
 6          Applying the Supreme Court’s logic in Honeywell I, the Federal Circuit held that a
 7 presumption of estoppel arises when a patentee rewrites a dependent claim in independent form
 8 and cancels the original independent claim. Id. at 1143-44. In that case, the original independent
 9 claims were directed to an “auxiliary power unit” having a “compressor.” Id. at 1134-35. The
10 original dependent claims required the “compressor” to include “inlet guide vanes.” Id. During
11 prosecution, the applicant rewrote the dependent claims to include the limitations of the original
12 independent claims and then canceled those independent claims. Id. at 1144. The Federal Circuit
13 held that the amendment gave rise to a presumptive surrender of equivalents for the “inlet guide
14 vane” limitation recited in the original dependent claims. Id. (“In this case there is a presumptive
15 surrender of all equivalents to the inlet guide vane limitation.”).
16          The same rationale applies in this case. In the original version of the ’912 Patent, claim 16
17 was written in dependent form. See Ex. 2 at claim 16 (“The memory module of claim 15, wherein
18 the command signal is transmitted to only one DDR memory device at a time.”). During the re-
19 examination, Netlist amended claim 16 to include the limitations of original independent claim 15.
20 See Ex. 4 at claim 16. Netlist then amended claim 15 to include several new limitations, which
21 had the effect of canceling the original version of claim 15 from the ’912 Patent. See id. at claim
22 15. Thus, under Honeywell I, Netlist presumptively surrendered the scope of equivalents with
23 respect to the original limitation of claim 16. In other words, Netlist can no longer rely on the
24 doctrine of equivalents to argue that “the command signal is transmitted to only one DDR memory
25 device at a time” in the accused products. See Honeywell I, 370 F.3d at 1144. Netlist is limited to
26 literal infringement, and therefore the scope of the claim is narrower than it was in its original
27 form. Id.
28

                                                       16                    CASE NO. 4:09-CV-05718-SBA
       GOOGLE’S M EMORANDUM IN SUPPORT OF ITS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 21 of 29
      Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 22 of 29




 1                                                           Narrowing amendment to the “logic
                                                             element” limitation.
 2
                                                             Narrowing arguments for the
 3
                                                             “operatively coupled” limitation.
 4
      77 and 80-91           New                             Narrowing amendment to the “phase-
 5                                                           lock loop device” limitation.
                             See Ex. 4 at 2, 5-8.
 6                                                           Narrowing amendment to the “register”
 7                                                           limitation.

 8                                                           Narrowing amendment to the “logic
                                                             element” limitation.
 9
                                                             Narrowing arguments for the
10                                                           “operatively coupled” limitation.
11
      16                     Amended                         Narrowing amendment to the “wherein
12                                                           the command signal is transmitted to
                             See Ex. 4 at 2-3.               only one DDR memory device at a time”
13                                                           limitation.
14
                                                             Narrowing arguments for the
15                                                           “operatively coupled” limitation.

16
17          B.       The Accused Products Are Subject to Absolute Intervening Rights

18          Absolute intervening rights applies to products that were made, purchased, used, or sold

19 prior to issuance of a reexamination certificate. See Marine Polymer, 672 F.3d at 1362; see also
20 35 U.S.C. §§ 316(b) (“Any proposed amended or new claim determined to be patentable and
21 incorporated into a patent following an inter partes reexamination proceeding shall have the same
22 effect as that specified in section 252 of this title for reissued patents on the right of any person
23 who made, purchased, or used within the United States, or imported into the United States,
24 anything patented by such proposed amended or new claim.”). As detailed below, the products at
25 issue in this motion are memory modules that Google purchased and/or used prior to issuance of
26 the ’912 Patent’s re-examination certificate on February 8, 2021. For the reasons discussed below,
27 those products are subject to absolute intervening rights. See id.; see also BIC Leisure Prods., Inc.
28 v. Windsurfing Int’l, Inc., 1 F.3d 1214, 1222 (Fed. Cir. 1993).

                                                       18                    CASE NO. 4:09-CV-05718-SBA
       GOOGLE’S M EMORANDUM IN SUPPORT OF ITS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 23 of 29
Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 24 of 29
Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 25 of 29
Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 26 of 29
Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 27 of 29
Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 28 of 29
      Case 4:09-cv-05718-SBA Document 155 Filed 07/30/21 Page 29 of 29




 1 V.      CONCLUSION
 2         For the foregoing reasons, Google respectfully requests that the Court grant this motion for
 3 summary judgment and order as follows: that each of the asserted claims was amended or new for
 4 purposes of 35 U.S.C. § 316(b); that each of the asserted claims had its scope substantively
 5 changed based on amendments and/or arguments that Netlist made during the re-examination
 6 proceedings; and that each of the accused products which Google purchased and/or used prior to
 7 February 8, 2021 is subject to absolute intervening rights.
 8
     DATED: July 30, 2021                       QUINN EMANUEL URQUHART &
 9                                              SULLIVAN, LLP

10
11                                              By       /s/ David Perlson
                                                             David Perlson
12
                                                         David Perlson (CA Bar No. 209502)
13                                                       davidperlson@quinnemanuel.com
14                                                       Jonathan Tse (CA Bar No. 305468)
                                                         jonathantse@quinnemanuel.com
15                                                       50 California Street, 22nd Floor
                                                         San Francisco, CA 94111
16                                                       Telephone: (415) 875-6600
                                                         Facsimile: (415) 875-6700
17
18                                                       Jared Newton (admitted pro hac vice)
                                                         jarednewton@quinnemanuel.com
19                                                       Sandy Shen (admitted pro hac vice)
                                                         sandyshen@quinnemanuel.com
20                                                       1300 I Street NW, Suite 900
21                                                       Washington, D.C. 20005
                                                         Telephone: (202) 538-8000
22                                                       Facsimile: (202) 538-8100

23                                                       Catlin Williams (CA Bar No. 336464)
                                                         catwilliams@quinnemanuel.com
24
                                                         555 Twin Dolphin Drive, 5th Floor
25                                                       Redwood Shores, CA 94065
                                                         Telephone: (650) 801-5000
26                                                       Facsimile: (650) 801-5100
27                                                       Attorneys for Defendant Google LLC
28

                                                      25                    CASE NO. 4:09-CV-05718-SBA
      GOOGLE’S M EMORANDUM IN SUPPORT OF ITS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
